       Case 5:19-cr-00218-EGS Document 221 Filed 12/22/20 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :
         v.                            :     CRIMINAL NO. 19-218
                                       :
SHAQUILE NEWSON (1)                    :
USM# 77112-066 / IN CUSTODY            :     December 22, 2020
                                       :
ALEXANDER M. MALAVE (2)                :
USM# 77113-066 / IN CUSTODY            :
                                       :
KARVARISE E. PERSON (3)                :
USM# 77215-066 / IN CUSTODY            :
                                       :
FATIEMA BIVENS (5)                     :
USM# 77111-066 / IN CUSTODY            :
                                       :
ISAIAH ROWE (7)                        :
USM# 72469-050 / IN CUSTODY            :
                                       :
MICHAEL DIAZ-WALKER (8)                :
USM# 71750-018 / IN CUSTODY            :
                                       :
JAMES GOODE (9)                        :
USM# 77672-066 / IN CUSTODY            :
                                       :
YOJANG TORRES-ROSARIO (10)             :
USM# 77673-066 / IN CUSTODY            :
                                       :
RICHARD POULSON (11)                   :
USM# 77671-066 / IN CUSTODY            :
                                       :
JESSICA LOPEZ (12)                     :
USM# 77667-066 / IN CUSTODY            :
                                       :
RYAN NUNEZ (13)                        :
USM# 77669-066 / IN CUSTODY            :
                                       :
TYASHIA MONROE (14)                    :
USM# 77670-066 / IN CUSTODY            :
                                       :
WENDY ESPADA (15)                      :
USM# 77668-066 / IN CUSTODY            :

                     NOTICE OF TELEPHONE CONFERENCE

       TAKE NOTICE that a STATUS OF TRIAL TELEPHONE CONFERENCE in the
above case has been set for FRIDAY, MARCH 5, 2021 at 1:30 P.M. before the Honorable
Edward G. Smith.
         Case 5:19-cr-00218-EGS Document 221 Filed 12/22/20 Page 2 of 2


       At the time of the conference, all participants shall call 1-571-353-2300 followed by this
conference code 363 973 916#.

                                             Jennifer J. Fitzko
                                             Deputy Clerk to Judge Smith
                                             (610) 333-1837


[]     INTERPRETER REQUIRED -
[]     THIS PROCEEDING HAS BEEN RESCHEDULED FROM:


Served on      Sherri A. Stephan, AUSA
               Charles John Volkert, AUSA
               Robert Sletvold, Esq.
               Glennis Clark, Esq.
               Maureen Claire Coggins, Esq.
               Michael Wiseman, Esq.
               Kathryn Roberts, Esq.
               Dina Chavar, Esq.
               Margaret M. Grasso, Esq.
               Richard Hans Maurer, Esq.
               Thomas A. Dreyer, Esq.
               Robert C. Patterson, Esq.
               Sharif N. Abaza, Esq.
               John A. Disantis, Esq.
               Jonathan McDonald, Esq.
               John J. Fioravanti, Jr.
